PER CURIAM.
Reversed and remanded for further proceedings in accordance with this court’s recently issued opinion on the same issue of right to counsel at probation revocation proceedings in Hicks v. State, 452 So.2d 606 (Fla. 4th DCA 1984). We acknowledge that this decision, like Hicks, conflicts with the decision in Sanderson v. State, 447 So.2d 374 (Fla. 1st DCA 1984).
DOWNEY, J., concurs.
ANSTEAD, C.J., specially concurs with opinion.
GLICKSTEIN, J., concurs in part and dissents in part with opinion.